DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Status of Prosecution
	The rejections under 35 USC 101 and 112 are withdrawn.
The rejection under 35 U.S.C. 102 (a1,a2) as being anticipated by Fukushima (US 2016/0347981) is maintained.
The rejection under 35 U.S.C. 103 as being unpatentable over Fukushima (US 2016/0347981) is maintained. 
Claim Rejections - 35 USC §§ 102 and 103
Claims 1-10 and 13-15 are rejected under 35 U.S.C. 102 (a1,a2) as being anticipated by Fukushima (US 2016/0347981).
Fukushima teaches a refrigerant composition, method, and apparatus [Abstract; 0003] with difluoromethane (HFC- or R-32), trifluoroethylene (HFO- or R-1123), and 2,3,3,3-tetrafluoropropene (HFO- or R-1234yf) [0094].  Table 7 includes examples or ranges falling within or overlapping the amounts presently claimed [0174].   

Based on the foregoing, the reference is considered to be anticipatory.
Claims 1-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (US 2016/0347981).
Fukushima is discussed above.
It might be argued, though not persuasively, that some “picking and choosing” is required to arrive at the presently claimed invention.
Still, Fukushima teaches a refrigerant composition, method, and apparatus [Abstract; 0003] with difluoromethane (HFC- or R-32), trifluoroethylene (HFO- or R-1123), and 2,3,3,3-tetrafluoropropene (HFO- or R-1234yf) [0094].  Table 7 includes examples or ranges falling within or overlapping the amounts presently claimed [01740.
It would have been obvious for a refrigerant composition, method, and apparatus with difluoromethane (HFC- or R-32), trifluoroethylene (HFO- or R-1123), and 2,3,3,3-tetrafluoropropene (HFO- or R-1234yf), as taught by Fukushima, to have amounts within the ranges presently claimed, as exemplified by Fukushima, because the reference is directed to a composition, method, and apparatus for refrigeration.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Response to Arguments
The Amendment and Remarks, filed February 8, 2021, have been carefully considered and found to be persuasive in part.  See the above Status of Prosecution.
With respect to the rejection under 35 USC 102 over Fukushima, the applicant argues that none of the compositions disclosed in the reference fall with the range of the pending claims, as shown in the Figure provided in the Remarks.  The applicant adds that the figure provides a clear visual demonstration that the examples of Fukushima are outside of the scope of the applicant’s claims.  
The argument is not persuasive.  To the extent understood, the figure in the remarks appears to show that the points within the present claim ranges fall within the amounts shown in the examples of Figure 7 in the reference.  Prior art which teaches a range overlapping or touching the claimed ranges anticipates when the prior art range discloses the claimed range with “sufficient specificity”.  MPEP 2131.03, II.
An analysis also shows that ranges in present claims 1-3 significantly overlap the examples of Table 7 in Fukushima.  In claim 1, points A, B, and C have the following mass percentage ranges:  R32 of 3.9-25.6, R1123 of 3.4-36.5, and R1234yf if 59.6-61.0.  In claim 2, points D, B, and E have the following mass percentage ranges:   R32 of 9.0-25.6, R1123 of 3.4-28.3, and R1234yf of 62.7-71.  In claim 3, points F, G, and E have the following mass percentage ranges:  R32 of 9.0-21.8, R1123 of 8.8 -28.3, and R1234yf of 62.7-69.4.  Examples 24, 25, 31, and 32 in Table 7 of Fukushima fall within or overlap those ranges of present claims 1-3.  Further with respect to present claim 3, the range of 62.7-69.4 falls within the range of 60-70 as found in Examples 24, 25, 31, 32 of Table 7 of Fukushima.
	With respect to the rejection under 35 USC 103 over Fukushima, the applicant asserts that Table 7 in the reference falls outside of the claimed ranges.  As discussed above, however, the examples in the reference fall within or overlap the presently claimed ranges.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029.  The examiner can normally be reached on Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1765